Exhibit 10.10

TERM LOAN NOTE

 

$13,775,000.00    August 21, 2015

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Term Loan Agreement, dated as of August 21, 2015, as from time to time
in effect, by and among Maker, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Maturity
Date, the principal sum of THIRTEEN MILLION SEVEN HUNDRED SEVENTY-FIVE THOUSAND
AND NO/100 Dollars ($13,775,000.00), or such amount as may be advanced by the
Payee under the Credit Agreement as a Term Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Term Loan Note (this “Note”) is one of one or more Term Loan Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Credit Agreement. The principal of this Note may be due and
payable in whole or in part prior to the Maturity Date and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until

 

1



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner   By:  

/s/ Todd M. Sakow

  Name:   Todd M. Sakow   Title:   Chief Financial Officer

 

3